Question Time (Council)
The next item is Question Time (B7-0009/2011).
The following questions are addressed to the Council.
Subject: Rule of law in Serbia
How does the Council view the development of the rule of law in Serbia, particularly in the light of the questionable court case against alleged guerrillas belonging to the Albanian minority in the Preševo valley in southern Serbia?
President-in-Office of the Council. - (HU) The opinion of the Council on the development of the rule of law in Serbia is presented in the Council conclusions of 14 December 2010. In these conclusions, the Council welcomes the fact that Serbia is continuing the implementation of its reform schedule and has shown further progress in implementing the provisions set out in the interim agreement signed with the European Union. In its conclusions, the Council also established that Serbia continues to achieve good results in the performance of its obligations under the Stabilisation and Association Agreement. However, the country needs to make further efforts, particularly in the following areas: the reform of public administration, the rule of law, including the reform of the justice system, the fight against corruption and organised crime, and the improvement of its business environment. The Council did not discuss the development of the rule of law in Serbia with regard to the specific procedure referred to by Mr Posselt.
(DE) Since I submitted the question, a group of Serbian citizens of Albanian nationality have been given the maximum sentences in a show trial by a special court where they stood accused of crimes in Kosovo. Should this not have been dealt with by the European Union Rule of Law Mission (EULEX) instead of Serbia? Could you please look into this and find out about the specific case that I have asked about?
President-in-Office of the Council. - (HU) Thank you very much, Mr Posselt. Please note that the so-called accession criteria laid down in 1993 by the European Council in Copenhagen are decisive considerations with regard to the position of the Council on any enlargements and stabilisation and association agreements. These criteria also include respect for human and minority rights, and nothing can be more important to the Council during the negotiations than this principle. What I can tell you is that the Hungarian Presidency, representing the Council, will naturally acknowledge your request and the issue, is aware of the gravity of these events, and, as in all accession and association agreement procedures, is paying special attention to these matters in this case as well.
(DE) Mr President, I have another supplementary question for the Council with regard to the Mr Posselt's question. My colleague has already asked whether the Council can envisage, in this specific case in particular, contacting the government and those responsible on the ground once again. Therefore, I would again like to ask the Presidency of the Council: Can the Presidency envisage, in this specific case, entering into contact with the people responsible on the ground?
President-in-Office of the Council. - (HU) Mr President, of course, as you have mentioned the broader context and the spirit in which the Council approaches similar issues, what I can tell you is that Serbia's accession is in progress, since it has submitted its accession application, and I believe that we have now entered into a new phase, as Serbia has replied to the questionnaire presented by the European Commission. These replies were submitted on 31 January. As in the case of all important matters pertaining to the accession procedure, both the European Commission and the Council will, of course, pay particular attention to such issues.
Subject: SMEs and the Hungarian Presidency
One of the stated aims of the Hungarian Presidency of the Council is to improve the situation of small and medium-sized enterprises (SMEs). Could the Council elaborate a little on this point and give practical details as to how it will improve things for SMEs which are struggling to survive?
President-in-Office of the Council. - (HU) Small and medium-sized enterprises are vital actors in the European economy. The improvement of the framework conditions for their operation represents one of the special priorities of the Hungarian Presidency. Over the next months the focus of the Presidency will be on the implementation of the Europe 2020 Strategy and the flagship initiatives for innovation and industrial policy laid down therein, as well as the full establishment of the internal market, since at present only 8% of European SMEs are engaged in cross-border activities.
Based on the report by former Commissioner Mario Monti, this accomplishment must include the elimination of all barriers that still impede the operation of the internal market. We can achieve this by implementing and enforcing all directives, especially the Services Directive - this matter has also been addressed by Parliament in this part-session - precisely and in due time by providing consumer-friendly solutions within the Single Euro Payments Area (SEPA), by facilitating compliance with taxation rules for enterprises conducting cross-border business activities, and by promoting the adoption of an SME-friendly EU patent - and Parliament took a very important decision on this subject on Tuesday, after the Monday debate. The prerequisite for all this is what I have been talking about so far, that we must inspire SMEs to undertake as many innovative investments as possible.
Additionally, the Hungarian Presidency will undertake the mid-term review of the European Small Business Act. This Act should be a veritable Magna Carta for SMEs. Furthermore, the Presidency intends to promote a comprehensive approach with regard to the new, integrated industrial policy, in the framework of which we endeavour to eliminate all informational, financial and technical support barriers that prevent SMEs from becoming the true backbone of the green economy.
In addition, we intend to reduce administrative burdens and the risk of state operation through a better and more intelligent regulatory framework, as well as institutional changes. We are convinced that it is vital to strengthen the innovative capacity of SMEs, and this requires a new approach to innovation, one that does not focus on the promotion of technological innovation. I would like to remind you that the European Council also took very important decisions with regard to innovation on 4 February.
Concerning the key issue of how SMEs can obtain financing, it can be said that we are committed to supporting healthy SMEs in obtaining credits and loans through guarantees, innovative financial instruments and banks offering favourable terms.
Lastly, I would like to add that the Hungarian Presidency will submit proposals to the Council with regard to the mid-term evaluation of high-budget, multi-year EU expenditure programmes in the field of research and development, which will also include important aid instruments targeted at SMEs, such as the Risk Sharing Finance Facility (RSFF).
(GA) Madam President, I want to congratulate the Presidency for being where it is tonight, and I welcome what the Minister has said.
One of the biggest problems of small industry is too much bureaucracy - or red tape as we say in English. President Barroso promised in 2004 that he would do something significant to deal with this difficulty, but it has not happened yet. Having heard what has been said by the President-in-Office from Hungary, may I say that I am extremely optimistic.
It is extremely important that we do everything to deal with this problem, because it causes great difficulty for people who are going into this kind of industry.
(LT) Mr President, back in 2008, the Council approved the allocation of a EUR 15 billion package from the European Investment Bank, which was supposed to be the main instrument for saving small and medium-sized enterprises during the crisis. The report published shows that there was a low uptake of funds and these were allotted mainly to big business, while small business did not receive the required funding. How does the Hungarian Presidency plan to ensure that instruments already adopted to support small and medium-sized enterprises are used and implemented fairly?
I just wonder whether my colleagues would agree with me how disappointing it is that there has not been much support for a written declaration which is being sponsored by my colleague from the West Midlands, Malcolm Harbour, who is the Chairman of the Committee on the Internal Market and Consumer Protection.
Today he sent out an email saying that only 184 of the 736 colleagues have signed this. Does this show that, when it comes to small businesses throughout the European Union, cooperation is not possible and in effect it is up to the Member States to take care of their own small businesses?
President-in-Office of the Council. - First let me answer Mr Higgins' question concerning the regulatory environment. This is really very important for the existence and working conditions of SMEs.
Applying the 'Think Small First' principle when preparing laws and policies is a cornerstone of the new framework we are trying to establish. This is important at all levels, not only at EU level, but - and I think you share my view - also at national, regional and municipality level.
The Commission has revised its state aid rules to encourage Member States to direct more support for SMEs to key areas such as training, R&D and environmental protection and to overcome the current focus on large businesses.
The agreement by Member States to allow for the application of reduced VAT rates for locally supplied services, including labour-intensive services such as hairdressing, catering and repair services, will further stimulate economic activity and create jobs, and the Commission warmly welcomes this decision.
In the area of better regulation, the Commission has tabled important legislative initiatives already. It has adopted a proposal for revisiting the VAT directive to remove barriers to electronic invoicing, with cost-saving potential amounting to billions of euros in the medium term.
The Commission also came forward in February with a proposal to allow Member States to adopt less burdensome accounting requirements for micro-businesses, thus fulfilling its commitment in the action plan for small businesses. It has the capacity to reduce the burden by up to EUR 6 billion. The Commission encourages Member States to reach an agreement as soon as possible to allow Member States who wish to take advantage of this opportunity to do so, so we in the Council definitely have to move along those lines.
The Commission will also carefully assess the likely burden of any new legislative proposals, not only for SMEs. We have quite a number of good proposals on the table, and in the Competitiveness Council we are following this item and trying to address as many of these issues as quickly as possible.
Turning to the second question, on improving access to finance, even in my introductory remark I tried to make a reference to that. To loosen the supply of much-needed credit, the EIB lent EUR 1 billion to SMEs in 2008, an increase of 60% compared to 2007.
The aim is to lend more money on these issues later on. I remember very well that, when I was still an MEP, I was responsible for an opinion on the EIB. In my opinion for the Committee on Economic and Monetary Affairs, I made an evaluation. I have to tell you that the EIB reacted very quickly to the changed circumstances and reorganised its priorities. So we welcomed those moves by the EIB.
I agree with you that sometimes money does not get to the intended recipients, and there should be better organisation. My view on that is that we really have to pay attention to the counterparts of the EIB in the Member States, because in most cases they are the partners. We should not always blame the EIB for the implementation, which is not directly done by the EIB.
So I agree, on the second question, that it is extremely important that Community money and EIB loans get to the intended recipients, that is, the small and medium-sized enterprises.
I believe the Council cannot give opinions on written declarations, so if you do not mind, Mr President, I will not comment.
Subject: Initiatives on the management of water and drinking water
In its publicity material setting out its priorities, the Hungarian Presidency has expressed the desire to give special attention to issues of water and drinking water management, as well as extreme events related to water resources.
Since the programme does not specify which policies it will follow in this connection, would the Presidency inform the EP precisely which steps it intends to take in this area? Does it consider that over the next few years a specific problem will arise as regards the management and security of supply of water resources and drinking water in European Member States?
President-in-Office of the Council. - (HU) I would like to answer the question of Mr Georgios Papanikolaou concerning water resources. This subject is of special significance to the presidency trio, of Spain, Belgium and Hungary. It was an important aspect of the common programme we developed more than two years ago, and each country added to it during its six-month presidency in order to contribute to the common programme being realised with regard to an integrated approach to water policy. We are therefore continuing the work started by Spain and Belgium, and would like to add our own contribution by submitting conclusions concerning water policy at the Council meeting in June 2011.
These conclusions will cover three main topics. The first is the integrated management of extreme water events, such as floods, water shortage, excess surface water and irregular distribution of rainfall. The second topic is the role of ecological services provided by water. This is a very exciting subject which I believe we do not talk about enough these days. We take it for granted that we have water and we are using the so-called ecological services provided to us by wetlands habitats, yet we should show much appreciation for these. The third topic will be the intensification of cooperation in the field of water management, both at international level and among EU Member States.
The Council conclusions intend to contribute to the European Commission's communication on the concept of European waters, which is foreseen to be adopted in 2012, and which will highlight the importance of the sustainable management of the water resources of EU Member States and of maintaining the security of water resources and water supply.
Finally, ladies and gentlemen, there will also be conferences and events on the subject of water during the term of the Hungarian Presidency, such as the conference on the future of European freshwater resources, which will be held between 23 and 25 March in Budapest, in conjunction with the informal meeting of ministers for the environment. Please allow me one final comment. It is a priority objective for the Hungarian Presidency to ensure the creation of a Danube strategy for the EU and, in this context as well, water, the protection of our drinking water base and an integrated water policy will naturally have special significance.
(EL) Mr President, Minister, thank you very much for your reply. I would add that, in 2007, the Commission noted in its communication entitled 'Addressing the challenge of water scarcity and droughts in the European Union' that it considered that the European Union could provide funds to help create additional water supply infrastructures.
I also recall that numerous remote areas of Europe, especially small archipelagos in the South such as the Aegean Islands, face serious water supply and drinking water problems and that methods such as desalination are extremely costly.
The question is therefore clear: do you intend and are you favourably disposed towards the idea of promoting a debate on direct Community support for water supply schemes in remote areas?
(RO) Given that on 3 February Hungary and Romania were appointed Priority Area Coordinators for environmental protection in the Danube region, specifically for restoring and maintaining water quality, I would like to ask you when these coordinators are going to implement this priority action, because this will enable us to guarantee the quality of drinking water. Thanks to the projects given as examples, we have investments not only for building wastewater treatment plants but also for developing methods and tools for protecting drinking water sources. It is therefore important for us to discuss the implementation of the EU Strategy for the Danube Region.
(DE) My question also relates to the Strategy for the Danube Region. We, of course, want to dramatically improve the quality of the water in the Danube. Do all Member States plan to draw up an action plan in this regard that will gradually also take into account the sewerage works coming from the tributaries, so that we will also have cleaner tributaries and there will be an improvement in water quality in the Danube right down to the estuary? Do all the Member States concerned intend to draw up action plans?
President-in-Office of the Council. - (HU) Thank you very much for the questions, and the questions, too, indicate that this is a very important subject for the European Union, and I believe that we do not spend anywhere near as much time discussing these issues as they deserve. By the very act of submitting conclusions and directing attention to, for example, the water problems caused by extreme weather conditions, the Hungarian Presidency intends to pave the way for the European Commission to be able to submit the best possible proposals in this 2012 'water blueprint' to the then presidency and to the Council.
Mr Papanikolaou mentioned the problems of the islands in the Aegean Sea. I believe that this is very important to the people living there, and it is just as important in Southern Italy or Barcelona - we may all remember that there was such a shortage of drinking water in Barcelona that fresh water needed to be transported there by tankers -, and therefore, these all demonstrate that it is vital for us to address these issues.
By formulating Council conclusions we provide inspiration to the Commission, and I trust that when, for example, the debate about the multiannual financial framework begins, we will need to formulate them in such a way as to enable us to direct funds in the best way possible to the common problems of the European Union.
Mrs Ticau and Mr Rubiks both asked their questions about the Danube strategy. If you will allow me, I would like to answer them together. It was to our great satisfaction that Commissioner Hahn presented the action plans in early February in Hungary. There are 13 action plans, and as regards the questions you raised here concerning both the drinking water base and sewage treatment, there are so-called action plans for the issues of all kinds of floods and droughts, and each of these is led by two countries. I believe that this is a very good way to also strengthen regional cooperation along the Danube strategy. What is more, the participants include eight EU Member States and six third countries, and it is very inspiring that we have such a comprehensive strategy that allows us to take concrete steps in all these matters. True, there are no new funds allocated to this purpose, but I am convinced that, within this framework, existing projects can be reorganised, and through the reinforcement of cross-border cooperation we will be able to achieve a far more effective outcome than if all countries were making attempts on their own. It is impossible to engage in individual measures over a river that connects us all.
We may, of course, still have excellent plans, if we do not implement these, and I therefore very much hope that we can discuss these in Council configurations now, while still in the term of the Hungarian Presidency. We did give the process the initial push at the General Affairs Council on 31 June and are intently monitoring how the work is coming along. The work is progressing quite well, also at working group level, and towards the end of the Hungarian Presidency we will be able to adopt the strategy at the General Affairs Council; the European Council will be able to assure us of its support in this regard, and then it will be up to us to implement it as fully as possible, from sewage treatment to the preservation of our drinking water base.
Subject: Participation by disabled persons and their representative organisations in decision-making affecting disabled persons
The European Disability Strategy 2010-2020, published by the Commission, will affect the lives of 80 million disabled people in the EU. The Commission has identified eight key areas: accessibility, participation, equality, work and training, social protection, health and external action. The EU institutions and Member States are to implement this strategy together. In accordance with the UN Convention on the Rights of Persons with Disabilities, Member States which adopt decisions affecting disabled persons are required to closely consult with and actively involve persons with disabilities, through their representative organisations. Unfortunately, there is no provision for such consultation in the new disability strategy.
Has the Council taken any specific measures to ensure that the principle of 'no action on disability without the disabled' enshrined in the UN Convention on the Rights of Persons with Disabilities is observed? Furthermore, how does the Council view the proposal to establish a disability committee, answerable to the Employment, Social Policy, Health and Consumer Affairs Council (EPSCO) and chaired by the country holding the Presidency of the European Union? Does the Council agree that this would make for closer involvement by the Commission and Member States in the implementation of the UN Convention on the Rights of Persons with Disabilities?
President-in-Office of the Council. - (HU) Mr President, I too am very happy that we could still find time for this question. The UN Convention on the Rights of Persons with Disabilities is an appropriate and effective means of promoting and protecting the rights of persons with disabilities in the European Union, and is accorded great significance by both the Community and its Member States. The Council would like to remind the honourable Member that it has already affirmed on multiple occasions that, if we intend to meet the needs of persons with disabilities and wish to ensure their equal participation in society, it is important for us to involve them in forming the decisions and policies that apply to them.
In its resolutions adopted in 2008 and 2010, the Council consistently urged that persons with disabilities and their organisations be involved in policy-making. We recall that the Council also adopted a directive which stipulates the prohibition of discrimination based on disability in employment and at work. The aforementioned directive also provides for membership and participation in employees' and employers' organisations, meaning that it is a specific measure adopted by the Council with a view to ensuring that persons with disabilities are actually able to participate in decision making.
The Commission also has a new disability strategy. To our great satisfaction, it was published in the autumn, and focuses primarily on the implementation of the UN Convention on the Rights of Persons with Disabilities. The Hungarian Presidency intends to submit draft conclusions to the Council in connection with this strategy, with a view to adopting it in the final stage of the Hungarian Presidency in June. As regards the creation of a separate disability committee, to this date the Council has not received any proposals to be examined in this respect. In this context we recall that the Council can only act in its legislative capacity upon proposals submitted by the Commission, however, we of course always keep an eye on Parliament, but this is how legislation works in the EU.
(LT) Mr President, in January of this year at a meeting in the European Parliament initiated by the European Disability Forum, the Vice-President of the European Commission Viviane Reding stated that some European Union Member States do not support the Council Directive on equal treatment between persons irrespective of religion or belief, disability, age or sexual orientation. Therefore the anti-discrimination Directive is one of the most important issues in the field of human rights, especially in terms of guaranteeing the rights of the disabled. Does Hungary, the country currently holding the Presidency of the Council of the European Union, plan to take any specific actions as regards adopting and reviewing this directive, and what specific measures will you take to clear the way for this directive?
(HU) Minister, thank you very much for your answer. I would like to encourage the Council to pay attention to the importance of the involvement of people with disabilities. This issue also has a bearing on the work of Parliament, as regards the ability of the Members to become involved in this process, since it is we who represent the people, so to speak. I would like to congratulate the Presidency on addressing the issue of disabilities at a high level until the end of the trio. My question is whether subsequent presidencies also intend to address this, the matter of disabilities, at the same level.
President-in-Office of the Council. - (HU) Thank you very much for the supplementary questions. As regards the first question by Mrs Blinkevičiūtė, which concerns the developments related to the anti-discrimination directive, well, I could tell you things like 'now we will solve it,' because, for what it is worth, I could say that, but I will not say such things. We all know how painfully slow the progress of this draft legislation has been over the past three years. We, too, are planning to make progress, of course. In order to be able to do so and retain our credibility, we are trying to focus on the very part of this directive that concerns disabilities. We are therefore planning to discuss the disability aspects in two rounds and hope that we can convince the Member States to make progress at least in this respect. As such, we are not aiming in every direction, but instead wish to focus our attention on this issue.
I have to say that this is very difficult. Member States often refer to financial issues and financial difficulties. The former government of my home country was also forced to request an extension in order to be able to implement EU and domestic policies, for example in the field of removing barriers, and in times of crisis and austerity all this is difficult for the Member States. However, I believe, especially considering that we committed ourselves to making this a human-centred presidency, that we indeed have to make progress in this very important issue - because as Mr Kósa is always saying, this does not only concern persons with disabilities, but many others, from young mothers to the elderly, many more than those we call people with disabilities - that is to say, it is very much the responsibility of the Council to achieve progress in this matter.
Mr Kósa asked how we can better involve Parliament, or how can we work together. I believe that Mr Kósa, as the President of the Disability Intergroup, is doing an excellent job and maintains very good relations, not only with the Council and the Presidency-in-Office, but also with the Commission. As we can see in several issues, if Parliament is playing a guiding role - and I am convinced that Parliament is playing a guiding role in disability matters - then the Commission and the Council can do nothing but follow its guidance. These can therefore indeed be incorporated into Commission proposals, which are then submitted to the Council. Thinking of the Roma strategy, the report by Mrs Lívia Járóka, which was adopted this Monday in the LIBE committee, has a good chance of being incorporated into the Commission's proposal, and be then submitted to the Council. I would therefore recommend this route, and I would welcome it if this excellent cooperation could continue.
We will send answers in written form to the questions we had no time to answer.
That is right, but I am going to allow Mr Chountis a supplementary on this question.
(EL) Mr President, I do not want the question I tabled to be debated. I appreciate the effort you are making and I do not want to upset the order.
I just have one comment, which does not concern or affect the President specifically and I shall be brief. I just want to say that, because we have a problem with the question of parliamentary control, as you know full well, there have been three occasions in plenary when we did not have questions to the Council and the procedures ultimately reduce the time available. Please could you therefore discuss with the Bureau how this time can be ring fenced.
Thank you very much for the effort you have made. I do not wish to run over time, nor do I wish my question to be debated and I thank the Minister who was ready and waiting.
Mr Chountis, I am aware of your complaint, which I completely support.
However, it is not the Bureau that makes the decisions about the timing of debates, the content of debates or speaking time - it is the Conference of Presidents, bizarrely, which always tries to put too much on the agenda. It is the Bureau Members, including myself, who have to deal with the problems this creates and clean up the mess.
I apologise to everyone who was not called. As Mrs Győri quite rightly says, any questions she has not had time to answer tonight - and those which she has answered she has answered very ably - will be answered in writing.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.